DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0313158 A1) in view of Jobs et al. (US 2008/0174570 A1, hereinafter, Jobs).
Regarding claim 1, Lee teaches a portable device (Figs. 1-2) comprising: 
an interactive display (Figs. 3-6) that comprises: 
a front surface at which is disposed an image display device, the image display device configured to display a plurality of imaged keys and other types of image data (Figs. 2a, 3a & 3b, front case 101 with display 151 arranged with a plurality of soft keys 151c/151c’); 
a back surface (Fig. 2b, [0101], backside of a mobile terminal. Rear case 102); 
a sensor that detects user interaction with the back surface ([0108], touchpad 135 for detecting a touch that is additionally provided on the rear case 102), 
wherein the interactive display has a first mode in which the image display device displays the plurality of imaged keys (Fig. 3a & 3b, [0118], text input mode wherein a plurality of imaged keys displayed. Fig. 7a shows a first mode in which imaged keys are shown 1620),
wherein the interactive display has a second mode in which the image display device does not display the plurality of imaged keys (Fig. 7b shows a second mode with no displayed imaged keys) and displays other types of image data (Slider bar 1640 corresponds other types of image data) along with an imaged representation of the user interaction detected by a front sensor relative to the displayed other type of image data (Fig. 7b, the image representation of the user interaction is the text on the screen relative to the slider pad 1640 shown on the screen. User interaction is received by the front touch screen),
wherein the back surface faces a first direction and the front surface faces a second direction (Figs. 2a, 2b & 3b, front case 101 and rear case 102 face first and second directions), and 
wherein the first direction and the second direction are opposite to each other (Figs. 2a, 2b & 3b, front case 101 and rear case 102 face opposite directions).
	Regarding the limitation stating wherein the interactive display has a second mode…along with imaged representation of the user interaction detected by the sensor relative to the displayed other type of image data, Lee teaches in the embodiment of figure 7 that the user interaction is detected by a touch screen on the front of the display.  The claim requires the sensing occur on a rear facing touch sensor or touchpad. Lee teaches the device can recognize inputs to both the front face and the back face touchpad 135 and the inputs will be displayed on the front display 151 ([0108]).  Hence, Lee’s embodiment of figure 2 can be combined with the figure 7 embodiment such that the slider 1640 can be controlled by a touch to the rear touchpad 135. 
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee’s figure 7 embodiment such that the slider bar can be controlled by the rear touchpad as disclosed in figure 2 as touches to the rear touchpad allow the user to control inputs on the front screen without occluding the view of the inputs with his/her own finger or pointing device (Lee, [0119]).  
([0047-0051]) teaches the mobile device is capable of receiving broadcast video thereby meaning the device has a second mode for video playback. 
	In an analogous art, Jobs teaches a portable device (Figs. 1-2) comprising: 
an interactive display (Figs. 3-6) that comprises: 
a front surface at which is disposed an image display device, the image display device configured to display a plurality of imaged keys and other types of image data (Figs. 2a, 3a & 3b.  Fig. 26F, the interactive device has the same keypad/ keyboard 2676 as Lee teaches and other types of image data such as the current time); 
wherein the interactive display has a first mode in which the image display device displays the plurality of imaged keys (Fig. 26F, the interactive device shows same keypad/keyboard 2676 imaged keys in a phone mode). 
wherein the interactive display has a second mode in which the image display device does not display the plurality of imaged keys (Figs. 21-23 shows a movie mode or a second mode with no displayed keypad hence no imaged keys) and displays other types of image data (Fig. 23, Controls 2304-2310 which include Slider bar or content progress bars 2310 corresponds other types of image data) along with an imaged representation of the user interaction detected by a front sensor relative to the displayed other type of image data (Fig. 23, [0468-0470] Enlarged lapsed time 2318 that may appear in response to a user gesture 2316 involving progress bar 2310;), the other types of image data resulting in one or more images that fully occupy the (Fig. 22B, [0455] Scale to full icon 2208 that when activated (e.g., by a finger tap on the icon) sets the video player to fill the touch screen 112 with the video ("full screen mode")).
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Lee with Jobs such that a mobile device has a second mode wherein video occupies the full display screen as this allows the user to view video such as a movie undistracted and unimpeded.
	Regarding claim 2, Lee teaches the image display device comprises a liquid crystal display ([0067] The display 151 may include at least one of a liquid crystal display (LCD)).
Regarding claim 5, Lee teaches the image display device comprises a light emitting diode display ([0067] The display 151 may include at least one of an organic light-emitting diode (OLED)).
Regarding claim 6, Lee teaches the portable device is a cell phone ([0041], Embodiments of the present disclosure may be applicable to various types of terminals such as mobile phones).
Regarding claim 7, Lee teaches the portable device is a hand-held device ([0041] mobile phone, smart phone, personal digital assistants, portable multimedia players)..
Regarding claim 9, Lee teaches the sensor comprises a pressure sensor (touchpad 136 detects touch. [0071], touch sensor 132 detects pressure. A touchpad is a touch sensor hence touchpad 136 can detect pressure).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0313158 A1), as applied to claim 1 above, and further in view of Granucci et al. (US 2009/0081990 A1, hereinafter, Granucci).
Regarding claim 3. Lee is not relied upon for teaching the image display device comprises a digital light processor display.
In an analogous art, Granucci teaches a portable device wherein the image display device comprises a digital light processor display (Fig. 1A, [0022], Display 1004 may be a digital light processing (DLP) display).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee with Granucci such that Lee’s display is implemented as a digital light processor display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Lee’s LCD or OLED would be substituted with a DLP as DLP’s non-liquid components allow for greater screen size versatility. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0313158 A1) and Jobs et al. (US 2008/0174570 A1, hereinafter, Jobs), as applied to claim 1 above, and further in view of Endo (US 2009/0135161 A1).
Regarding claim 4, Lee and Jobs are not relied upon for teaching the image display device comprises a plasma display.
In an analogous art, Endo teaches a portable device wherein the image display device comprises a plasma display ([0004], a panel-type input device with a transparent structure, which can be mounted on a screen of a display unit, such as a plasma display panel and in recent years, has been mounted on a portable terminal unit having a mobile-phone function).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee and Jobs with Endo such that Lee’s display is implemented as a plasma display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Lee’s LCD or OLED would be substituted with a plasma display as plasma displays provide better contrast and better viewing angles.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0313158 A1) and Jobs et al. (US 2008/0174570 A1, hereinafter, Jobs), as applied to claim 1 above, and further in view of Fyke et al (US 2008/0231601 A1, hereinafter, Fyke).
Regarding claim 8, Lee teaches the sensor may comprise a touchpad, as stated in the claim 1 rejection above, however is not relied upon for teaching the sensor comprises a thermal sensor.
In an analogous art, Fyke teaches a handheld computing device wherein a touchpad sensor comprises a thermal sensor ([0020], the detector can be a capacitive touchpad capable of resolving the coordinates of the point of contact of a finger or other object, but it can also employ other well-known touch technologies for detecting contact with its surface, such as thermal sensing).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee and Jobs with Fyke such that Lee’s touchpad is implemented as a (Fyke, [0020]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 are directed towards the amended subject matter.  As detailed in the rejection above, Lee in view of Jobs teaches each and every claim limitation as currently presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622